Citation Nr: 0404185	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis with pharyngitis and pneumonia, or residuals 
thereof.


REPRESENTATION

Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to April 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran also appealed a November 
2001 RO decision denying secondary service connection for 
hemorrhoids and proctitis and a Statement of the Case was 
issued addressing the appeal of these claims in October 2002.  
However, the veteran has not filed perfected an appeal of 
either issue by filing a timely substantive appeal.  After 
the RO explained in the SOC that service connection was 
already in effect for irritable bowel syndrome and that the 
medical evidence did not support a grant of service 
connection for hemorrhoids or proctitis on a direct 
incurrence or secondary basis, statements submitted by the 
veteran and his representative did not refer to ether claim.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West Supp. 2002); 
Roy v. Brown, 5 Vet. App. 554 (1993).  The veteran was 
informed of the necessity of filing a substantive appeal as 
to these issues if he wished to pursue his appeal by a letter 
accompanying the October 2002 SOC.  That letter attached to 
the SOC made this requirement amply clear.  There is no 
indication that the veteran did not receive these 
communications, and he has presented no response.  In the 
absence of any reference to the claims for service connection 
for hemorrhoids or proctitis since the issuance of the 
October 2002 SOC and notice letter relating to the necessity 
of filing a substantive appeal, there is no issue of 
timeliness of a substantive appeal for the Board to consider.  
Accordingly, the sole issue on appeal is entitlement to a 
rating in excess of 10 percent for allergic rhinitis with 
pharyngitis and pneumonia, or residuals thereof.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran had a complicated history of respiratory 
disorders during service.  In July 1997, shortly after 
service, the RO granted service connection for allergic 
rhinitis with congestion, with nasal obstruction secondary to 
turbinate hypertrophy, postoperative, and rated the condition 
as 10 percent disabling.  For 11 days in November 2001, the 
veteran received inpatient treatment at a VA hospital for 
pneumonia.  In February 2002, the RO received from the 
veteran a written statement contending that he had 
pharyngitis and pneumonia during service and had recently 
received treatment for these conditions.  In July 2002, a VA 
examiner determined that the veteran's residual pharyngitis, 
pneumonia, and recurrent allergic rhinitis were the same type 
of disorder that was present during his active duty, and that 
none of the conditions were chronic, but that they all were 
transitory and episodic in nature and only occurred in the 
winter season of the year.  (The veteran strongly disputes 
that his condition is not chronic and that it only occurs in 
the winter.)  In an August 2002 rating decision, the RO found 
that the veteran's claimed pharyngitis and pneumonia, or 
residuals thereof, are part of his already service-connected 
respiratory condition, and accordingly treated the claim as 
an increased rating claim for which a higher rating was not 
warranted.  In an April 2003 VA Form 9, the veteran expressed 
confusion and disagreement with the RO's rating decision 
reflecting that his pneumonia and pharyngitis are rated under 
the rating code for allergic rhinitis.

The veteran further expresses dissatisfaction insofar as the 
July 2002 VA examiner did not seem to demonstrate expertise 
in respiratory disorders in evaluating the veteran's complex 
constellation of respiratory symptoms.  The signature line of 
the July 2002 VA examination addendum, as printed in April 
2003 and received by the RO in May 2003, appears to indicate 
that the examining physician was a family practitioner and 
was not a specialist in respiratory disorders.  The Board 
finds that the veteran's request that he be examined by a 
specialist in respiratory diseases a reasonable one, given 
the complex nature and history of his respiratory disorders.

Additionally, although the veteran has been apprised of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), in the 
context of his service connection claims, he has not been 
apprised of the VCAA with respect to what has evolved into 
the increased rating claim now on appeal.  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  

In the veteran's February 2003 notice of disagreement, he 
argues strenuously along the lines of service connection 
requirements set forth in the RO's VCAA letters, and appears 
uninformed as to how to substantiate a claim for an increased 
rating, or that his claim has essentially been interpreted as 
an increased rating claim.  He should be afforded the 
notification and assistance to which he is entitled pursuant 
to the VCAA with respect to the increased rating claim 
currently on appeal.

The veteran's statements, to include one received in April 
2003, can be construed as a request for separate compensable 
ratings for his upper (allergic rhinitis and pharyngitis) and 
lower (lung) respiratory diseases.  The RO must consider 
whether separate ratings are warranted on the basis of 
separate and distinct disorders warranting different ratings 
under the appropriate diagnostic codes or whether  separate 
ratings for the same service-connected disability is 
permissible where the ratings are not "duplicative of or 
overlapping with" the symptomatology of other conditions. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  If 
duplication and overlapping are avoided, separate ratings do 
not contravene a VA regulation that prohibits the pyramiding 
of ratings for service-connected disabilities.  38 C.F.R. § 
4.14 (2003).  

Further, since the issuance of a Statement of the Case in 
April 2003, the RO has received VA treatment records of 
bronchitis and pharyngitis, to include treatment with 
antibiotics.  Some of these treatment records post-date the 
April 2003 Statement of the Case, and therefore certainly 
were not considered by the RO in evaluating the veteran's 
service-connected respiratory condition.  A Supplemental 
Statement of the Case should be issued including 
consideration of all newly received evidence.  See 38 C.F.R. 
§ 19.31.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his increased rating claim of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

In so doing, the RO should explain to the 
veteran that, in its August 2002 rating 
decision, the RO conceded that the 
veteran's claimed pharyngitis and 
pneumonia, or residuals thereof, were 
part of his already service-connected 
respiratory condition, and that the RO is 
accordingly now treating the claim as an 
increased rating claim. 

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination, by a physician 
specializing in respiratory diseases, for 
the purpose of determining the current 
severity of his service-connected allergic 
rhinitis with pharyngitis and pneumonia, 
or residuals thereof.  The RO should send 
the claims file to the examiner for 
review, and the clinician should indicate 
that the claims file was reviewed, to 
include the service medical records and 
post-service medical records of treatment 
for respiratory disability.  The post-
service records include hospitalization 
for pneumonia in January 2001, and 
treatment of pharyngitis (to include 
treatment with antibiotics) from January 
2003 to October 2003. 

The examiner should describe all aspects 
of the nature and extent of the veteran's 
present respiratory disabilities, to 
include any lung or upper respiratory 
residuals, and any currently manifested 
disease process or impairment.  On this 
point, the physician should acknowledge 
that X-rays of the lungs have shown 
abnormalities in the recent past, and 
that the veteran has been treated for 
pneumonia and pharyngitis in recent 
years. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
10 percent for allergic rhinitis with 
pharyngitis and pneumonia, or residuals 
thereof, with consideration of all of the 
evidence added to the record since the 
Statement of the Case (SOC) issued in 
April 2003.  In readjudicating the 
increased rating claim, the RO must also 
consider whether separate ratings are 
warranted on the basis of separate and 
distinct disorders for the veteran's 
upper (allergic rhinitis and pharyngitis) 
and lower (lung) respiratory diseases 
under the appropriate diagnostic codes or 
whether separate ratings for the same 
disability are permissible under Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the April 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




